DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/442,778 filed on 06/17/2019. Claims 1-20 have been examined. 

Double Patenting
Claims 9-14 are objected to under 37 CFR 1.75 as being a substantial duplicates of claims 2-7, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A method, comprising:
recording a first audio sample at a set of waypoints;
traveling, by a device, down a route;
reaching a first waypoint;
notifying the device to record a second audio sample when the device is not at a destination;
comparing the second audio sample with each first audio sample;
notifying the device to return to a previous waypoint when the comparison does not match; and
notifying the device to continue when the comparison does match."
This language is vague and indefinite for at least the following reasons:
Generally Unclear: 
First, the language "recording a first audio sample at a set of waypoints" is vague and indefinite as the scope of this limitation is not clearly articulated. Namely, it is unclear whether a single first audio sample is recorded at a plurality of waypoints (and if so, how), whether a single first audio sample is recorded at a single waypoint, or whether a plurality of first audio samples are recorded at a plurality of waypoints.
Second, the language "traveling, by a device, down a route" is vague and indefinite as the scope of this limitation is not clearly articulated. Namely, it is unclear whether the device is a means for transportation (i.e. a vehicle) that transports a user along a route, or whether “the device” is merely intended to be used in navigating/guiding/providing-directions to a user intending to traverse a route. Moreover, the language “traveling … down a route” is vague and indefinite as it is unclear whether this language requires a user to traverse the entire length of a (yet undisclosed) predetermined route, or rather travel along at least a portion of a/any/the (predetermined) route.
Third, the language “notifying the device to record a second audio sample when the device is not at a destination” is vague and indefinite as the scope of this limitation is also not clearly articulated. Namely, it is unclear whether this language is intended to be directed to performing a discrete function (i.e. notifying the device) when the device is currently not located at a (yet undefined) predetermined destination location, or whether the language is more literally directed to continuously performing a function whenever the device is not at the (yet undefined) predetermined destination location, or whether the language is even more literally directed to continuously (or discretely) performing a function when the device is not located at any (destination) location (and if so, how), or whether the language is yet even more literally directed to continuously (or discretely) performing a function when the device is currently located at 
Fourth, the language “comparing the second audio sample with each first audio sample” is vague and indefinite as the term “each first audio sample” lacks proper antecedent basis. Accordingly, it is unclear whether the claim is intended to be directed to a plurality of first audio samples, or a single first audio sample, and therefore, what the second audio sample is intended to be compared to.
Fifth, the language: “notifying the device to return to a previous waypoint when the comparison does not match; and notifying the device to continue when the comparison does match” is vague and indefinite as these limitations simultaneously affirmatively require and negatively prohibit the same condition (i.e. the comparison does not match, and the comparison does match), and furthermore simultaneously affirmatively require conflicting claim elements/functions/subject-matter (i.e. “return to a previous waypoint” and “continue”).
Omitting Essential Elements/Steps/Structure: The language “recording … waypoints;” “reaching … waypoint;” “comparing … sample;” “notifying … does not match;” and “notifying … does match”, is vague and indefinite as being incomplete for omitting essential parts, such omission amounting to a gap between the functions recited above, and what performs the functions. See MPEP § 2172.01. For example, it is unclear whether the device is intended to perform the functions (and if so, which of the functions, and how, e.g. how 
Intended Use: The following language is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use: 
"notifying the device to record a second audio sample when the device is not at a destination;”
“notifying the device to return to a previous waypoint when the comparison does not match;” and
“notifying the device to continue when the comparison does match" 
Namely, it is unclear whether the scope of this language is intended to affirmatively require specific performance by the device (i.e. "record a second audio sample when the device is not at a destination", “return to a previous waypoint when the comparison does not match”, and “continue when the comparison does match") or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.

"A method, comprising:
recording, via a means for recording, a first audio sample 
traveling, via a means for traveling, at least a portion of a route;
reaching, via a means for traveling, a first waypoint;
notifying, via a means for notifying, a device [wherein the device is intended to record a second audio sample];
comparing, via a means for comparing, the second audio sample with a first audio sample; and
notifying, via a means for notifying, the device[, wherein the device is intended to return to a previous waypoint if the comparison does not match], or
notifying, via a means for notifying, the device[, wherein the device is intended to continue a function if the comparison does match]."
Claims 2-7 and 9-14 are further rejected as depending on this claim.

Claim 2 recites: "The method of claim 1, wherein the first waypoint is a one or more of:
a previously determined set of coordinates; and
a distance traveled since a previous point."

Idiomatic Language: The language “wherein the first waypoint is a one or more of: a previously determined set of coordinates; and a distance traveled since a previous point" is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, the language “the first waypoint is a one or more of” is vague and indefinite as using improper and confusing grammar such that the nature of the subject of the clause is unclear. Likewise, the nature of the first waypoint is unclear as to whether the waypoint is a geographical location/position, or whether the waypoint is intended to be directed to coordinate data (i.e. information describing a geographical location/position), or a scalar distance. Finally, it is unclear how the first waypoint can simultaneously be a “set of coordinates” and “a distance” (and/or a location/position).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 1, wherein the first waypoint may be described by:
a previously determined set of coordinates; or


Claim 3 recites: "The method of claim 1, comprising one or more of sending to a server the first audio sample; and
sending to the server the second audio sample."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 1, further comprising :
sending, via a means for sending, to a server the first audio sample; or
sending, via a means for sending, to the server the second audio sample."
Claims 4 and 11 are further rejected as depending on this claim.

Claim 4 recites: "The method of claim 3, wherein the comparing is performed by the server."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
step of comparing is performed by the server."

Claim 5 recites: "The method of claim 1, comprising:
storing one or more of:
a first coordinate of the device when recording of the first audio sample; and
a second coordinate of the device when recording the second audio sample."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 1, further comprising:
storing, via a means for storing
a first coordinate of the device when recording, via a means for recording, or
a second coordinate of the device when recording, via a means for recording, the second audio sample."
Claims 6-7 and 13-14 are further rejected as depending on this claim.

Claim 6 recites: "The method of claim 5, wherein in response to the comparing, comparing one or more of:
the first coordinate; and
the second coordinate."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Omitting Essential Elements/Steps/Structure: The language “comparing one or more of: the first coordinate; and the second coordinate" is vague and indefinite as being incomplete for omitting essential parts, such omission amounting to a gap between what the first and/or second coordinate are compared to (e.g. each other? another value?). See MPEP § 2172.01. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 5, wherein in response to the step of comparing, analyzing, via a means for analyzing:
the first coordinate; or
the second coordinate."
Claims 7 and 14 are further rejected as depending on this claim.

Claim 7 recites: "The method of claim 6, comprising storing in the database one or more of:

the second audio sample;
the first coordinate; and
the second coordinate."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following term “the database” lacks proper antecedent basis.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 6, further comprising storing, via a means for storing, in a database
the first audio sample;
the second audio sample;
the first coordinate; or
the second coordinate."

Claim 8 recites: "A system, comprising:
a device containing a processor and memory, wherein the processor is configured to perform:
record a first audio sample at a set of waypoints;
travel, by the device, down a route;
reach a first waypoint;
notify the device to record a second audio sample when the device is not at a destination;
compare the second audio sample with each first audio sample;
notify the device to return to a previous waypoint when the comparison does not match; and
notify the device to continue when the comparison does match."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system, comprising:
a device containing a processor and memory, wherein the processor is configured to 
record a first audio sample 
provide route navigation;
identify a first waypoint;
notify an entity[, wherein the entity is intended to record a second audio sample];
compare the second audio sample with a first audio sample; and
an entity[, wherein the entity is intended to return to a previous waypoint if the comparison does not match], or
notify an entity[, wherein the entity is intended to continue a function if the comparison does match]."

Claims 9-14 are similarly rejected for the same reasons discussed in the rejections of claims 2-7 above.

Claim 15 recites: "A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
recording a first audio sample at a set of waypoints;
traveling, by a device, down a route;
reaching a first waypoint;
notifying the device to record a second audio sample when the device is not at a destination;
comparing the second audio sample with each first audio sample;
notifying the device to return to a previous waypoint when the comparison does not match; and
notifying the device to continue when the comparison does match."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 8 above.

"A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to 
record
provide route navigation;
identify a first waypoint;
notifyan entity[, wherein the entity is intended to record a second audio sample];
compare the second audio sample with a first audio sample; and
notifyan entity[, wherein the entity is intended to return to a previous waypoint if the comparison does not match], or
notifyan entity[, wherein the entity is intended to continue a function if the comparison does match]."
Claims 16-20 are further rejected as depending on this claim.

Claim 16 recites: "The non-transitory computer readable medium of claim 15, wherein the first waypoint is a one or more of:
a previously determined set of coordinates; and
a distance traveled since a previous point."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-2 and 15 above. 

"The non-transitory computer readable medium of claim 15, wherein the first waypoint may be described by:
a previously determined set of coordinates; or
a distance traveled since a previous point."

Claim 17 recites: "The non-transitory computer readable medium of claim 15, comprising one or more of sending to a server the first audio sample; and
sending to the server the second audio sample."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3, and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The non-transitory computer readable medium of claim 15, further comprising instructions that further cause the processor to: 
sendor
send
Claim 18 is further rejected as depending on this claim.

Claim 18 recites: "The non-transitory computer readable medium of claim 17, wherein the comparing is performed by the server."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 4, and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The non-transitory computer readable medium of claim 17, wherein the step of comparing is performed by the server."

Claim 19 recites: "The non-transitory computer readable medium of claim 15, comprising:
storing one or more of:
a first coordinate of the device when recording of the first audio sample; and
a second coordinate of the device when recording the second audio sample.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 5, and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
further comprising instructions that further cause the processor to store:

a first coordinate of the device when a means for recording records or
a second coordinate of the device when a means for recording records the second audio sample.”

Claim 20 recites: “The non-transitory computer readable medium of claim 19, wherein in response to the comparing, comparing one or more of:
the first coordinate; and
the second coordinate.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 6, and 15 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
 “The non-transitory computer readable medium of claim 19, further comprising instructions that further cause the processor to, step of comparing, analyze:
the first coordinate; or
the second coordinate.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devkar (US 2017/0328734 A1).

Regarding claim 1, Devkar discloses a method (see e.g. at least Abstract, Fig. 3-4, and related text), comprising:
recording, via a means for recording (e.g. at least client device 106, recording activation module 214, see e.g. at least Fig. 1-2, and related text), a first audio sample (see e.g. at least p. 9-20, Fig. 1-2, and related text);
traveling, via a means for traveling (e.g. at least user, see e.g. at least p. 9-20, Fig. 1-2, and related text), at least a portion of a route (id.);
reaching, via a means for traveling, a first waypoint (id.);

comparing, via a means for comparing, the second audio sample with a first audio sample (see e.g. at least p. 10-20, 66, 72-75, Fig. 3-4, and related text); and
notifying, via a means for notifying, the device[, wherein the device is intended to return to a previous waypoint if the comparison does not match] (see e.g. at least p. 11-21, 65, Fig. 1-3, and related text), or
notifying, via a means for notifying, the device[, wherein the device is intended to continue a function if the comparison does match] (see e.g. at least p. 11-21, 65, Fig. 1-3, and related text).

Regarding claims 2 and 9, Modified Devkar discloses that the first waypoint may be described by:
a previously determined set of coordinates (e.g. at least location coordinate pair corresponding with recorded/pre-stored ambient/signature sounds, see e.g. at least p. 9-21, Fig. 1-3, and related text); or
a distance traveled since a previous point (id.).

Regarding claims 3 and 10, Modified Devkar discloses:
sending, via a means for sending, to a server the first audio sample (see e.g. at least p. 9-21, Fig. 1-3, and related text); or
sending, via a means for sending, to the server the second audio sample (id.).

claims 4 and 11, Modified Devkar discloses that the step of comparing is performed by the server (e.g. at least server 102, see e.g. at least p. 9-21, Fig. 1-3, and related text).

Regarding claims 5 and 12, Modified Devkar discloses:
storing, via a means for storing (e.g. at least client device 160, server102, system 100, memory 204, see e.g. at least Fig. 1-2, and related text):
a first coordinate of the device when recording, via a means for recording, the first audio sample (see e.g. at least p. 9-21, Fig. 1-3, and related text); or
a second coordinate of the device when recording, via a means for recording, the second audio sample (id.).

Regarding claims 6 and 13, Modified Devkar discloses that in response to the step of comparing, analyzing, via a means for analyzing (e.g. at least client device 106, server 102, system 100, processor 202, see e.g. at least Fig. 1-2, and related text):
the first coordinate (e.g. one or more location coordinates, start location, destination, see e.g. at least p. 9-20, Fig. 3-4, and related text); or
the second coordinate (id.).

Regarding claims 7 and 14, Modified Devkar discloses storing, via a means for storing, in a database (e.g. at least memory 204, database 206, see e.g. at least Fig. 2, and related text):
the first audio sample (see e.g. at least p. 9-21, Fig. 1-3, and related text);

the first coordinate (id.); or
the second coordinate (id.).

Regarding claim 8, Devkar discloses a system (e.g. at least system 100, see e.g. at least Abstract, Fig. 1-2, and related text), comprising:
a device containing a processor and memory (e.g. at least client device 106, server 102, see e.g. at least Fig. 1-2, and related text), wherein the processor is configured to:
record a first audio sample (see e.g. at least p. 9-21, Fig. 1-3, and related text);
provide route navigation (id.);
identify a first waypoint (id.);
notify an entity[, wherein the entity is intended to record a second audio sample] (see e.g. at least p. 11-21, 65, Fig. 1-3, and related text);
compare the second audio sample with a first audio sample (see e.g. at least p. 10-20, 66, 72-75, Fig. 3-4, and related text); and
notify an entity[, wherein the entity is intended to return to a previous waypoint if the comparison does not match] (see e.g. at least p. 11-21, 65, Fig. 1-3, and related text), or
notify an entity[, wherein the entity is intended to continue a function if the comparison does match] (see e.g. at least p. 11-21, 65, Fig. 1-3, and related text).

Regarding claim 15, Devkar discloses a non-transitory computer readable medium comprising instructions (e.g. at least memory, see e.g. at least Abstract, p. 16), that when read by a processor, cause the processor to:
record a first audio sample (see e.g. at least p. 9-20, Fig. 1-2, and related text);
provide route navigation (id.);
identify a first waypoint (id.);
notify an entity[, wherein the entity is intended to record a second audio sample] (see e.g. at least p. 11-21, 65, Fig. 1-3, and related text);
compare the second audio sample with a first audio sample (see e.g. at least p. 10-20, 66, 72-75, Fig. 3-4, and related text); and
notify an entity[, wherein the entity is intended to return to a previous waypoint if the comparison does not match] (see e.g. at least p. 11-21, 65, Fig. 1-3, and related text), or
notify an entity[, wherein the entity is intended to continue a function if the comparison does match] (see e.g. at least p. 11-21, 65, Fig. 1-3, and related text).

Regarding claim 16, Modified Devkar discloses that the first waypoint may be described by:
a previously determined set of coordinates (e.g. at least location coordinate pair corresponding with recorded/pre-stored ambient/signature sounds, see e.g. at least p. 9-21, Fig. 1-3, and related text); or
a distance traveled since a previous point (id.).

Regarding claim 17, Modified Devkar discloses instructions that further cause the processor to: 
send to a server the first audio sample (see e.g. at least p. 9-21, Fig. 1-3, and related text); or
send to the server the second audio sample (id.).

Regarding claim 18, Modified Devkar discloses that the step of comparing is performed by the server (e.g. at least server 102, see e.g. at least p. 9-21, Fig. 1-3, and related text).

Regarding claim 19, Modified Devkar discloses instructions that further cause the processor to store:
a first coordinate of the device when a means for recording records the first audio sample (see e.g. at least p. 9-21, Fig. 1-3, and related text); or
a second coordinate of the device when a means for recording records the second audio sample (id.).

Regarding claim 20 Modified Devkar discloses instructions that further cause the processor to, in response to the step of comparing, analyze:
the first coordinate (e.g. one or more location coordinates, start location, destination, see e.g. at least p. 9-20, Fig. 3-4, and related text); or
the second coordinate (id.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662